    Case 1:20-cv-00547-PLM-PJG ECF No. 8, PageID.30 Filed 09/21/20 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

JEFFREY ANDERSON,

              Plaintiff,                             Hon. Paul L. Maloney

v.                                                   Case No. 1:20-CV-547

KENT ENGLE,

            Defendant.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiff initiated this action against Ottawa County Circuit Court Judge, the

Honorable Kent Engle (ECF No. 1), who now moves to dismiss Plaintiff’s complaint

(ECF No. 3). Pursuant to 28 U.S.C.        636(b)(1)(B), the undersigned recommends

that Defendant’s motion be granted and this action terminated.

                                       ANALYSIS

        The present action arises from Plaintiff’s dissatisfaction with Judge Engle’s

“acts, orders and rulings” in a state court divorce and child custody proceeding

between Plaintiff and his former wife, Svitlana Anderson. 1 Plaintiff asserts that

Judge Engle’s actions in this proceeding have violated his right to due process and




1 In his complaint, Plaintiff fails to describe the nature of this state court action,
identifying it only as “state case # 11-71347-DM, Jeffrey Earl Anderson v. Svitlana
Anderson.” (ECF No. 1, PageID.12). A subsequent decision resolving an appeal of this
matter, however, sheds light on the nature of the underlying dispute. See Anderson v.
Anderson, 2015 WL 3478056 (Mich. Ct. App., June 2, 2015).
                                           1
 Case 1:20-cv-00547-PLM-PJG ECF No. 8, PageID.31 Filed 09/21/20 Page 2 of 5




fundamental fairness.     Plaintiff brings the present action pursuant to 42 U.S.C.

§ 1983 seeking an order rescinding all of Judge Engle’s “acts, orders and rulings” in

the state court action.

I.    Plaintiff has Waived any Opposition to the Present Motion

      Defendant filed his motion to dismiss on July 6, 2020. On August 4, 2020, the

Court granted a request by Plaintiff for additional time, affording Plaintiff until

September 1, 2020, to respond to Defendant’s motion.          This extended deadline has

expired, and Plaintiff has neither responded nor requested additional time.

      While Plaintiff is representing himself, pro se litigants are “still required to follow

the rules of civil procedure and easily-understood Court deadlines.” Ciavone v. McKee,

2009 WL 2959737 at *6 (W.D. Mich., Sept. 10, 2009). Failure by a plaintiff to respond

to a motion to dismiss constitutes a forfeiture of the claims to which the motion is

addressed. See Notredan, L.L.C. v. Old Republic Exchange Facilitator Co., 531 Fed.

Appx. 567, 569 (6th Cir., July 29, 2013) (failure to respond to an argument that a claim

is subject to dismissal “amounts to a forfeiture of [such] claim”). Likewise, opposition

to a motion to dismiss is waived, and dismissal appropriate, where the plaintiff fails to

respond thereto. See Humphrey v. United States Attorney General’s Office, 279 Fed.

Appx. 328, 331 (6th Cir., May 15, 2008) (“if a plaintiff fails to respond or otherwise oppose

a defendant’s motion, then the district court may deem the plaintiff to have waived

opposition to the motion”); Allen v. NCL America LLC, 741 Fed. Appx. 292, 295-96 (6th

Cir., July 10, 2018) (by failing to respond to motion to dismiss, plaintiff waived opposition

thereto); Moody v. CitiMortgage, Inc., 32 F.Supp.3d 869, 875 (W.D. Mich. 2014) (“[a]
                                          2
 Case 1:20-cv-00547-PLM-PJG ECF No. 8, PageID.32 Filed 09/21/20 Page 3 of 5




plaintiff must oppose a defendant’s motion to dismiss or otherwise respond or he waives

opposition to the motion”); Thorn v. Medtronic Sofamor Danek, USA, Inc., 81 F.Supp.3d

619, 631 (W.D. Mich. 2015) (same).

         The undersigned finds that, by failing to respond to the present motion, Plaintiff

has waived any opposition thereto.        Accordingly, the undersigned recommends that

Defendant’s motion be granted.         Furthermore, as discussed below, there exist two

additional bases to grant Defendant’s motion.

II.      Judicial Immunity

         As previously noted, Plaintiff requests that this Court rescind all of Judge Engle’s

“acts, orders and rulings” in the state court case. Thus, Plaintiff is challenging actions

taken by Judge Engle in his official capacity. Judicial officers enjoy immunity from civil

suits seeking money damages. See, e.g., Dixon v. Clem, 492 F.3d 665, 674 (6th Cir.

2007).     This immunity likewise extends to claims asserted under 42 U.S.C. § 1983

seeking injunctive relief. See, e.g., Johnson v. Edgar, 2015 WL 869320 at *3 (W.D.

Mich., Feb. 27, 2015); Lawrence v. Pelton, 413 F.Supp.3d 701, 711 (W.D. Mich. 2019).

Accordingly, the undersigned recommends that, because Judge Engle is entitled to

immunity, the present motion be granted.

III.     Rooker-Feldman

         Unlike state courts, which are courts of general jurisdiction, the federal courts are

courts of limited jurisdiction.     A significant limitation upon the jurisdiction of the

federal district courts is that such courts are precluded from reviewing judgments of the

state courts. As the Supreme Court has long recognized, the jurisdiction of the federal
                                         3
 Case 1:20-cv-00547-PLM-PJG ECF No. 8, PageID.33 Filed 09/21/20 Page 4 of 5




district courts is “strictly original” and, therefore, only the United States Supreme Court

can “entertain a proceeding to reverse or modify” a judgment entered by a state court.

Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923)

      Plaintiff, having lost in state court, now appeals to this Court for relief from state

court rulings with which he disagrees. This Court, however, lacks the authority and

jurisdiction to hear Plaintiff’s “appeal.”       See Exxon Mobile Corp. v. Saudi Basic

Industries Corp., 544 U.S. 280, 284 (2005) (the federal district courts lack subject matter

jurisdiction in “cases brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and

inviting district court review and rejection of those judgments”); see also, Hake v.

Simpson, 770 Fed. Appx. 733, 736 (6th Cir., May 1, 2019) (same). Accordingly, the

undersigned recommends that Defendant’s motion to dismiss be granted.

                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that

Defendant’s Motion to Dismiss, (ECF No. 3), be granted and this matter terminated.




                                             4
 Case 1:20-cv-00547-PLM-PJG ECF No. 8, PageID.34 Filed 09/21/20 Page 5 of 5




      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.         28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                Respectfully submitted,


Dated: September 21, 2020                       /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge




                                            5
